Citation Nr: 1034796	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1970 to 
March 1972.  He also had periods of reserve service in the Army 
National Guard from 1972 to 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in pertinent part, denied entitlement to service 
connection for right ear hearing loss.  

In June 2009 the Board remanded the Veteran's current claim for 
additional development, including for a VA examination to 
determine the nature and etiology of his claimed hearing loss 
disability.  An October 2009 letter to the Veteran notified him 
of the time and place of his November 2009 VA examination, 
however the Veteran failed to attend his examination and has 
provided no reason as to why he missed it.  The provisions of 38 
C.F.R. § 3.655 addresses the consequences of a Veteran's failure 
to attend scheduled medical examinations.  That regulation 
provides that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  Hence, the 
Veteran's claim will be adjudicated based on the available 
evidence of record.  


FINDING OF FACT

Right ear hearing loss was not diagnosed in active service or for 
many years thereafter, and a preponderance of the competent 
evidence is against a finding that the current right ear hearing 
loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2005.  The notification substantially complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

No new disability rating or effective date for award of benefits 
will be assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown 4 Vet. App. 
384, 393 (1993).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.  An examination was scheduled, but 
the Veteran failed to appear.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for right ear hearing loss.  
He contends that his hearing loss is directly related to serving 
in artillery units for 18 years in which he was exposed to 
acoustic trauma during training exercises and that his STRs 
document his hearing loss.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty or period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a)(d).  

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA or INACDUTRA where the claim for benefits is premised 
on those periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).  

At the outset, an August 2009 document from the National 
Personnel Records Center (NPRC) notes that the Veteran had active 
duty from September 1970 to March 1972 and that he has no 
ACDUTRA.  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Furthermore, a review of the Veteran's personnel records from the 
Army National Guard do not indicate that he had any active 
service, including ACDUTRA or INACDUTRA, following his period of 
active service from September 1970 to March 1972.  

Thus, the Veteran's only period of active service was from 
September 1970 to March 1972.  

The competent medical evidence of record indicates that the 
Veteran may have a current right ear hearing loss disability.  
What appears to be reserve medical treatment records dated in May 
2003 indicate that the Veteran had puretone thresholds of 25 
decibels at 1000 hertz, 35 decibels at 2000 hertz, 50 decibels at 
3000 hertz, and 35 decibels at 4000 hertz.  An uninterpreted 
private audiogram dated in March 2007 may also indicate that the 
Veteran has right ear hearing loss.  Giving the Veteran the 
benefit of the doubt, the Board concedes that he has right ear 
hearing loss.  

The Veteran's separation examination dated in February 1972 notes 
that the Veteran had audiometric testing of both ears.  It was 
noted that he had no defects or diagnoses.  Furthermore, the 
Veteran himself reported in February 1972 that he did not then 
have, or ever has had, hearing loss.  The Veteran's personnel 
records during his period of active duty service from September 
1970 to March 1972 indicate that his last duty assignment or 
major command was with an artillery battery.  The Veteran is 
competent to state whether he was exposed to loud noises during 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the Board finds the Veteran's statements to be 
credible.  Thus, his exposure to acoustic trauma during active 
service from September 1970 to March 1972 is conceded.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of right ear hearing loss is 
approximately 30 years after the Veteran was discharged from 
active service and from when he was exposed to acoustic trauma.  
The passage of approximately 30 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. App. 
488 (1997); Maxson v. West, 12 Vet. App. 453, 459 (1999).  
Moreover, to the extent that the Veteran is asserting or implying 
a continuity of symptomatology, it is noted that he is competent 
to report observable symptoms such as decreased hearing.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran has 
not asserted that his right ear hearing loss began during and 
continued since active service, but rather that his hearing 
problems resulted from 18 years of service; most of which was 
with the National Guard and was not qualifying for purposes of 
obtaining VA compensation benefits.  

The negative evidence in this case heavily outweighs the positive 
evidence.  The Veteran may genuinely believe that his right ear 
hearing loss is related to service, however he contends that his 
hearing loss is due to his 18 years of service with artillery 
units.  However, as discussed above, the Veteran only had active 
service for VA purposes from September 1970 to March 1972.  
Furthermore, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, even if 
his opinion is entitled to be accorded some probative value, it 
does not outweigh the evidence of record, which shows that the 
Veteran's right ear hearing loss did not develop for many years 
after active service and instead developed during a period of 
non-active duty service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  VA's attempt to assist the Veteran in 
obtaining evidence to support of his claim was frustrated when 
the Veteran failed to report to his VA audiology examination.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for right ear 
hearing loss is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


